United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Saint Cloud, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0398
Issued: August 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 19, 2017 appellant filed a timely appeal from a November 27, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed from the last merit decision, dated May 11, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request for
an oral hearing before an OWCP hearing representative.

1
Appellant timely requested oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). In an order dated
July 9, 2018, the Board, after exercising its discretion, denied the request as her arguments on appeal could be
adequately addressed in a decision based on a review of the case as submitted on the record. Order Denying Request
for Oral Argument, Docket No. 18-0398 (issued July 9, 2018).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 9, 2017 appellant, then a 26-year-old rural carrier associate, filed an
occupational disease claim (Form CA-2) alleging that she sustained occupational stress causally
related to factors of her federal employment. She did not stop work.
In a subsequently submitted January 21, 2017 statement, appellant related that she
experienced numbness, tingling, and soreness in her hand and wrist while casing mail.
By decision dated May 11, 2017, OWCP denied appellant’s occupational disease claim. It
found that she had not submitted medical evidence sufficient to establish that she sustained a
diagnosed condition causally related to the accepted work factors.
Appellant, in a letter dated June 10, 2017 and postmarked June 12, 2017, requested an oral
hearing before a representative of OWCP’s Branch of Hearings and Review. On September 14,
2017 OWCP’s hearing representative advised her of a scheduled telephone hearing for
November 7, 2017 at 11:00 a.m. Eastern Standard Time (EST). He mailed the notice to appellant’s
address of record and provided her with a toll-free number to call, along with the appropriate
passcode. Appellant did not, however, telephone for the hearing at the appointed time, or contact
OWCP within 10 days thereafter.
By decision dated November 27, 2017, OWCP’s hearing representative determined that
appellant had abandoned her request for a telephone hearing. He found that she had received
written notice of the telephone hearing 30 days before the scheduled hearing, but that she failed to
attend the hearing or contact OWCP either before or after the scheduled hearing to explain her
absence.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final adverse
decision from OWCP may obtain a hearing by writing the address specified in the decision within
30 days of the date of the decision for which a hearing is sought.3 Unless otherwise directed in
writing by the claimant, OWCP’s hearing representative will mail a notice of the time and place
of the hearing to the claimant and any representative at least 30 days before the scheduled date.4
OWCP has the burden of proving that it mailed to appellant and his or her representative a notice
of a scheduled hearing.5

3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4
Id. at § 10.617(b). OWCP’s procedure also provides that notice of a hearing should be mailed to the claimant and
the claimant’s authorized representative at least 30 days prior to the scheduled hearing. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter 2.1601.6(b) (October 2011).
5
See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991); see also K.D., Docket No. 11-0077 (issued
August 18, 2011).

2

A hearing before the Branch of Hearings and Review can be considered abandoned only
under very limited circumstances.6 With respect to abandonment of hearing requests, Chapter
2.1601(g) of OWCP’s procedures7 and section 10.622(f) of its regulations8 provide in relevant part
that failure of the claimant to appear at the scheduled hearing, failure to request a postponement,
and failure to request in writing within 10 days after the date set for the hearing that another hearing
be scheduled shall constitute abandonment of the request for a hearing. Under these circumstances,
the Branch of Hearings and Review will issue a formal decision finding that the claimant has
abandoned his or her request for a hearing and return the case to the district office.9
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned her request for
a telephone hearing before an OWCP hearing representative.
On May 11, 2017 OWCP issued a final decision denying appellant’s occupational disease
claim.10 Appellant requested an oral hearing in a letter dated June 10, 2017 and postmarked
June 12, 2017. By September 14, 2017 letter, a representative of OWCP’s Branch of Hearings
and Review informed appellant that it had scheduled a telephone hearing for November 7, 2017 at
11:00 a.m. EST.
Appellant did not appear for the November 7, 2017 scheduled hearing, and there is no
indication that she requested postponement of the hearing.11 Moreover, she did not, within the 10day period following the scheduled hearing, explain her absence and request that another hearing
be scheduled.12 OWCP’s regulations provide that where good cause for failure to appear is shown,
another hearing will be scheduled and conducted by teleconference.13
On appeal appellant contends that at the time of the scheduled hearing she was on her
honeymoon and that her telephone was not working. She did not, however, advise OWCP in
writing of these circumstances within 10 days after the date set for the hearing, or request that
another hearing be scheduled.14 Appellant also contended that she sustained carpal tunnel
6

Claudia J. Whitten, 52 ECAB 483 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.6(g) (October 2011).
8

20 C.F.R. § 10.622(f).

9

See supra note 7.

10

The May 11, 2017 merit decision is not currently before the Board, as it predated appellant’s December 19, 2017
appeal by more than 180 days. See 20 C.F.R. § 501.3(e).
11

See 20 C.F.R. § 10.622(c).

12

Id. at § 10.622(f).

13

Id.; see also C.M., Docket No. 16-0412 (issued September 25, 2017).

14

See C.M., id.

3

syndrome due to her employment. As noted, however, the Board lacks jurisdiction over the merits
of the case.15
The record establishes that OWCP provided appellant at least 30 days advanced written
notice of her scheduled hearing. Appellant did not request postponement of the hearing, nor did
she telephone for the November 7, 2017 scheduled hearing. Lastly, she did not provide a written
explanation for her absence within the 10-day period following the scheduled hearing. OWCP,
therefore, properly found that appellant abandoned her hearing request.16
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request for
an oral hearing before an OWCP hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the November 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See supra note 10.

16

See P.M., Docket No. 17-1958 (issued May 17, 2018).

4

